Dismiss and Opinion Filed May 11, 2016




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-01357-CV

                 ABRAM GARCIA AND MALEE THOMSON, Appellants

                                               V.

                               DONNA HELLMAN, Appellee

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-14-04490-E

                            MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Bridges, and Justice Lang
                                  Opinion by Justice Bridges

       The parties have filed an agreed motion to dismiss the appeal with prejudice, stating they

have settled all issues. See TEX. R. APP. P. 42.1. We grant the motion to the extent we dismiss

the appeal. See id.




                                                    /David L. Bridges/
                                                    DAVID L. BRIDGES
                                                    JUSTICE

151357F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

ABRAM GARCIA AND MALEE                            On Appeal from the County Court at Law
THOMSON, Appellants                               No. 5, Dallas County, Texas
                                                  Trial Court Cause No. CC-14-04490-E.
No. 05-15-01357-CV       V.                       Opinion delivered by Justice Bridges. Chief
                                                  Justice Wright and Justice Lang
DONNA HELLMAN, Appellee                           participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       Subject to any agreement among the parties, we ORDER appellee Donna Hellman
recover her costs, if any, of this appeal from appellants Abram Garcia and Malee Thomson.


Judgment entered May 11, 2016.




                                            –2–